DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure (specification and drawing figures) does not provide descriptive support for “5estimating a strain a plurality of locations of the flat film will undergo during formation thereof into a three-dimensional film” (claim 1, lines 3-4; emphasis added) or “the estimated strain of the selected locations of the plurality of locations is less than the estimated strain in other locations of the plurality of locations” (claim 1, lines 6-7). The specification never mentions “estimating” or the like, and there is no step of attaching based upon estimated strain in any locations. What would be supported, if amended into the claims, would be “computer-aided modeling (CAD), model building or three-dimensional surface strain measurement carried out for example by uniform square grid pattern or circular grid pattern or any other suitable shaped pattern, for modeling the shape of the three-dimensional design of the three-dimensional film. Modeling may comprise the parameters of strains, forces, dimensions, thermal and stress analyses as well as possible failures, such as fractures of the film caused by the forming of the substantially flat film into substantially three-dimensional. Modeling may comprise stress analysis of the structure.” (specification, pg. 6) and/or “choosing the location of an element so it is placed on a surface that deforms as little as possible, as the curvature caused by the deformation is not apparent in the element attaching sequence, the element will go through less physical strains. Choosing the element location in relation to the film surface 15comprises also choosing locations wherein the element bottom relative to the film surface and the relative film surface touching surface is optimized, by for example maximizing the touching surface areas” (specification, pg. 7). 
Claims 2-13 are rejected by virtue of their dependence upon the subject matter in claim 1 which lacks written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “A method for manufacturing an electromechanical structure, comprising: producing conductors… 5estimating a strain… during formation thereof into a three-dimensional film; attaching electronic elements… [and] 10forming the flat film into the three-dimensional film” (lines 1-8; emphasis added). The claim is indefinite, because the preamble is intended to inform the reader of the method and the intended product of the method; however, there is nothing in claims 1-3 which ever causes formation of any “electromechanical structure”. There is no mention of any mechanical element and certainly no electromechanical device or structures in any of the claims. As such, one cannot know if portions of the intended method and product were inadvertently omitted from the claims, or if the intent is not really to form an electromechanical structure. Accordingly, one cannot know the scope of the claims.
Claims 2-13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 13 is further rejected as indefinite. The claim discloses “The method of claim 1, further comprising coating the electromechanical structure” (line 1; emphasis added). This language is indefinite, because one cannot know what element or elements is/are coated, as there is no prior recitation of a formed electromechanical structure. The claim has been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghaffari et al. (US 9,545,285 B2).
Regarding claim 1, as best understood, Ghaffari discloses a method for manufacturing an electromechanical structure (Abstract; col. 26, lines 14-26), comprising: producing conductors (“intermediate bus”, e.g. 502) on a flat film (“a substantially flattened portion of the inflatable body 502”) (figs. 3A-5B; col. 23, lines 9-41); 5estimating a strain a plurality of locations of the flat film will undergo during formation thereof into a three-dimensional film (cols. 16-17, lines 56-67 and 1-10; col. 28, lines 36-56); attaching electronic elements on the flat film at selected locations of the plurality of locations of the flat film (figs. 3A-5B; col. 23, lines 9-41; col. 24, lines 17-30), wherein the estimated strain of the selected locations of the plurality of locations is less than the estimated strain in other locations of the plurality of locations (col. 15, lines 33-44; col. 16, lines 49-55); 10forming the flat film into the three-dimensional film (cols. 23-24, lines 50-67 and 1-3; col. 24, lines 17-55).
Regarding claim 2, as best understood, Ghaffari discloses the method of claim 1, wherein the flat film is a substrate (col. 14, lines 46-50).
Regarding claim 3, as best understood, Ghaffari discloses the method of claim 2, wherein the substrate is a printed circuit board (PCB) or a printed 15wiring board (PWB) (cols. 5-6, lines 33-67 and 1-8; col. 23, lines 58-63).
Regarding claim 4, as best understood, Ghaffari discloses the method of claim 1, wherein the flat film is flexible (col. 14, lines 46-50).
Regarding claim 5, as best understood, Ghaffari discloses the method of claim 1, wherein the flat film comprises at least one of polyethylene 20terephthalate (PET), polymethyl methacrylate (PMMA), polycarbonate (PC), acrylonitrile- butadiene-styrene (ABS), Glycolized polyethylene terephthalate (PETG), high impact polystyrene (HIPS), high-density polyethylene (HDPE), acrylic polymer, or a mixture of these (PET: col. 14, lines 46-50).
Regarding claim 6, as best understood, Ghaffari discloses the method of claim 1, wherein producing the conductors on the flat film includes 25printing by a printing technique chosen from at least one of screen printing, rotary screen printing, gravure printing, flexography, jet printing, tampo printing, etching, transfer laminating, or thin-film deposition (transfer laminating: col. 22, lines 3-34; col. 24, lines 17-55).
Regarding claim 7, as best understood, Ghaffari discloses the method of claim 1, wherein the attached electronic elements further include through- 30hole, flip-chip, or printed entities (col. 22, lines 3-34).
Regarding claim 8, as best understood, Ghaffari discloses the method of claim 1, wherein attaching the electronic elements on the flat film includes printing (transfer printing) the electronic elements on the flat film (col. 22, lines 3-34).
Regarding claim 10, as best understood, Ghaffari discloses the method of claim 1, wherein attaching the electronic elements includes flexibly attaching the electronic elements by anchoring, gluing, or other adhesive (glue, adhesive: col. 22, lines 34-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari, in view of Atkinson et al. (US 4,912,288).
Regarding claim 9, as best understood, Ghaffari discloses all of the elements of the current invention as detailed above with respect to claim 1. Ghaffari further discloses that the electronic elements are produced by printing on a 5substrate (“stamp”) and then subsequently attached to the flat film (col. 22, lines 3-34). Ghaffari, however, does not explicitly disclose that the electronic elements are produced by printing on a 5substrate which is subsequently attached to the flat film.
Atkinson teaches that it is well known to produce electronic elements (13) by printing on a substrate (11) and then attaching them to a substantially flat film (17) (figs. 5-8; col. 4, lines 38-60).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ghaffari to incorporate the prior forming of the electronic elements on a substrate and subsequent placement of those elements on the film of Atkinson. It is considered well-known that off the shelf electronic components such as those recited by Ghaffari, i.e. electrodes and sensors, can be easily and readily found pre-manufactured to nearly any specifications. It is further considered obvious that those components must be formed on some other structure, i.e. a table, carrier film, prepreg, etc., which is to say, a substrate. Atkinson simply serves to demonstrate that the use of the pre-formed components, previously situated on a substrate, is standard practice in the art, and would have required only routine skill to arrive at.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari, in view of Rönkä et al. (US 2012/0038593 A1).
Regarding claim 11, as best understood, Ghaffari discloses all of the elements of the current invention as detailed above with respect to claim 1. Ghaffari, however, does not explicitly disclose that producing the conductors on the flat film and attaching the electronic elements on the flat film are carried out by a continuous roll-to-roll process or a reel-to-reel process.
Rönkä teaches that it is well known to perform a related method including steps of producing conductors on the flat film and attaching the electronic elements on said film, which are carried out by roll-to-roll process (figs. 3A-3B; pars. 0010, 0019, 0066, 0070 and 0072).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ghaffari to incorporate the use of continuous, roll-to-roll manufacturing practices of Rönkä.  As noted in Rönkä, and in the Applicant’s own specification (pars. 0083-0085), continuous, roll-to-roll, and reel-to-reel “processes” are held to be analogous terms, and the steps associated are well-known and predictable to apply. As such, the known use of the known reel-to-reel or roll-to-roll processing is merely an obvious selection due to its ubiquity, without the exercise of inventive skill. For example, it is well known that desired final product electronic structures are all to be uniform and repeatable, and it is obvious to PHOSITA that roll-to-roll (or reel-to-reel) manufacture provides predictably high efficiency, enhanced repeatability, and can be implemented using conventional technology and basic electronics manufacturing knowledge.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari, in view of Haag et al. (US 8,198,979 B2).
Regarding claim 12, as best understood, Ghaffari discloses all of the elements of the current invention as detailed above with respect to claim 1. Ghaffari, however, does not explicitly disclose that forming the flat film into the three-dimensional film is 15achieved by a thermoforming process including at least one of vacuum forming, pressure forming, billow forming, drape forming, blow molding, pre molding, rotational molding, or a combination of these.
Haag teaches that it is well known to perform a related method, including producing conductors (28) on a flat film (22); attaching electronic elements (32) to the flat film (fig. 1; col. 5, lines 6-12 and 44-51; col. 6, lines 1-22); forming the flat film into a three-dimensional film having the desired three-dimensional shape including curvature (fig. 2A; col. 6, lines 29-50); wherein forming the flat film into the three-dimensional film is 15achieved by a thermoforming process including at least one of vacuum forming, pressure forming, billow forming, drape forming, blow molding, pre molding, rotational molding, or a combination of these (vacuum forming, pressure forming: col. 6, lines 43-67).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ghaffari to incorporate the use of pressure forming of Haag. It appears likely that Ghaffari intended the use of at least one of these analogous expedients, including blow molding, pre molding and/or pressure forming. Though Ghaffari is silent as to the preferred technique, Haag demonstrates that such considerations were routine at the time of filing. Moreover, there is no indication of any apparent criticality to the preferred type of thermoforming, as there is no evidence that any special steps were devised or that any surprising results came from the known use of the thermoforming from Haag with the old method of Ghaffari. PHOSITA would have selected the desired technique with reasonable expectation of success. 
Regarding claim 13, as best understood, Ghaffari discloses all of the elements of the current invention as detailed above with respect to claim 1. Ghaffari, however, does not explicitly disclose coating the electromechanical structure.
Haag teaches that it is well known to perform a related method (see claim 12, above),  further comprising coating the electromechanical structure (col. 9, lines 10-36).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ghaffari to incorporate the coating of Haag. To simply apply a coating to a formed electromechanical product is considered a routine consideration and step in the art. It was well-known that such coating would predictably provide additional protection of the product from deleterious environmental aspects, without any need for special steps or surprising results. Based upon a desired feature or property, PHOSITA would have been able to readily select a preferable coating and apply it with reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Angelo (US 9,545,216 B2) is also of particular relevance, as it discloses all of the method of claim 1 (Title; Abstract; figs. 7-8; cols. 11-12, lines 57-67 and 1-4; col. 28, lines 43-55); however, D’Angelo apparently does not disclose the limitation of a flat film to be formed into a three-dimensional film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729